Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 95-96 and 98-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 95, the phrase “said organic solvent” lacks antecedent basis since claim 95 depends from claim 83. In order for this phrase to have proper antecedent basis, claim 95 should depend from claim 94. 
On line 1 of claim 96, the phrase “said cross-linking agent” lacks antecedent basis. This phrase should be changed to –said second chemical species—so as to use the same terminology as now recited in claim 83.
On line 2 of claim 98, the phrase “said or more reactions” lacks antecedent basis since claim 98 depends from claim 83. In order for this phrase to have proper antecedent basis, claim 98 should depend from claim 97. Claims 99-104 are rejected based upon their dependency from claim 98. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 83-91, 94-104, 106-109 and 111-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunsley et al (US 2010/0086962) in view of Hindson et al (US 2014/0378322).
 Hunsley et al teach of a method for processing a cell for use in a hematology control. The method comprises changing a cross-section of an animal red blood cell from a first cross-section to a second cross-section, wherein the second cross-section is less than the first cross-section (claim 83). The cross-section of the animal red blood cell is changed by shrinking the volume of the cell (claim 106) to a volume at least 10% smaller than the original volume of the cell (i.e. which includes the range of the cross-section of the cell being reduced by at least 5% compared to the first cross-section, claim 107). In one embodiment, the cross-section of an animal red blood cell (i.e. a chicken red blood cell) is reduced from a first cross-section to a second cross-section by shrinking a volume of the cell using a dilute organic solvent comprising isopropyl alcohol (claims 94-95, see paragraph 0060 in Hunsley et al). The animal red blood cell having a reduced second cross-section is then fixed with a fixative such as an aldehyde which forms crosslinks within the cell (claims 83-84, 88). The fixative can be an aldehyde such as formaldehyde or glutaraldehyde (claim 96). The animal red blood cell having the second cross-section and cross-linked molecules therein is then suspended in an aqueous suspension medium including distilled and/or deionized water in order to form a hematology control composition, and the second cross-section is substantially maintained in the aqueous suspension medium (claims 83 and 89). Hunsley et al teach that the method of processing an animal red blood cell comprises using a first chemical species (i.e. dilute isopropyl alcohol) to change a cross-section of the red blood cell from a first cross-section to a second cross-section (i.e. by shrinking a volume of the cell, claim 106), and then using a second chemical species (i.e. an aldehyde, claim 96) to form crosslinks within the cell. The volume of the cell can be altered in the method relative to the original cell volume by as much as 70% or greater or by less than 30% (i.e. as low as about 10%, claim 107). Hunsley et al also teach that the resulting hematology control composition may also include other components such as nucleic acids therein, may be analyzed using various analysis techniques that are used to analyze actual blood cells, and may be provided in combination with lytic reagents in order to facilitate the analysis of the cells in the control composition (see paragraphs 0052-0053 in Hunsley et al). See paragraphs 0016, 0020, 0022, 0024-0026, 0029, 0034, 0043, 0051-0053, 0060 and 0064, and claim 11 in Hunsley et al. Hunsley et al fail to teach that the aqueous liquid in which the processed animal red blood cell is suspended is partitioned into a partition such as a droplet as part of an emulsion, the fixed red blood cell is lysed in the partition in order to release nucleic acids from the cell, and that one or more reactions involving the released nucleic acids are performed in the partition subsequent to the processing steps.
Hindson et al teach of a sample processing method for analyzing nucleic acids in a single cell. The method comprises placing cells having nucleic acids therein and a bead comprising a plurality of oligonucleotides attached thereto into a partition (clams 97-98, 101), wherein the plurality of oligonucleotides comprise a common nucleic acid barcode sequence (claim 100), lysing the cells in the partition in order to release the nucleic acids from the cells into the partition, releasing  the nucleic acid barcode sequences from the bead (claim 102) in the partition, attaching the barcode sequences to fragments of the nucleic acids released from the lysed cells, sequencing the fragments of the nucleic acids and the attached common nucleic acid barcode sequence, and characterizing the fragments of the nucleic acids based upon their attachment to the common nucleic acid barcode sequence (claim 97).  Hindson et al teach that the partition can comprise either a droplet in an emulsion (claims 90-91, 99), or a well or microwell (claim 99). The bead can be a gel bead (claim 103), and the plurality of oligonucleotides are releasably attached to the bead (claim 102). The oligonucleotides are releasable from the bead upon application of a stimulus such as a thermal stimulus, a photo stimulus or a chemical stimulus (claims 104-105). See the abstract, paragraphs 0004-0006, 0010, 0013, 0016, 0096-0097, 0246, 0429-0430, and 0433-0434, and claims 1-10 in Hindson et al. 
Based upon a combination of Hunsley et al and Hindson et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partition the aqueous liquid in which the processed animal red blood cells taught by Hunsley et al are suspended into a partition such as a droplet as part of an emulsion, to lyse the cells in the partition to release nucleic acids from the cells, and to perform one or more reactions involving the released nucleic acids in the partition since Hunsley et al teach that the processed cells of the hematology control composition may be provided in combination with lytic reagents in order to facilitate the analysis of the cells in the control composition using various analysis techniques that are used to analyze actual blood cells, and Hindson et al teach that a common way in which to analyze single cells is to isolate the single cells into a partition such as a droplet or a well containing a bead comprising a plurality of oligonucleotides attached thereto, lysing the cells in the partition to release nucleic acids from the cells, and analyzing the released nucleic acids in the partition by reaction with the plurality of oligonucleotides on the bead. 
Hunsley et al also fail to specifically teach that one or more polymers in the animal red blood cell are cross-linked by the cross-linking agent (i.e. aldehyde fixative), or that the crosslinks in the cell are formed upon polymerizing a plurality of monomers within the cell (claims 85-86). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the crosslinks in the processed red blood cell taught by Hunsley et al by polymerizing a plurality of monomers in the cell or cross-linking one or more polymers in the cell since Hunsley et al teach that the red blood cell is treated with a fixative such as an aldehyde during the processing of the cell, and this is one of the same types of cross-linking agents used in the instant invention to cross-link one or more polymers in a cell and/or polymerize one or more monomers within the cell. With regards to claim 87, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the cross-section of the animal red blood cell in the processing method taught by Hunsley et al from the first cross-section to the second cross-section concurrently with formation of the crosslinks within the cell because doing so would provide a more efficient method which can be performed in a shorter amount of time. 
With regards to claims 108-109 and 111, Hunsley et al fail to teach that the change from the first cross-section of the animal red blood cell to the second cross-section is either irreversible or reversible upon application of a stimulus to the cell. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the change from the first cross-section of the animal red blood cell in the method taught by Hunsley et al to the second cross-section either irreversible or reversible upon application of a stimulus to the cell because making the second cross-section either irreversible or reversible depends upon a final use of the processed red blood cell and whether a user desires the red blood cell to remain unchanged from the second cross-section, as desired in a hematology control composition, or to have the ability to be re-used in its original state (i.e. with the first cross-section), as desired to mimic a red blood cell in native whole blood. 
Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunsley et al in view of Hindson et al, as applied to claims 83-91, 94-104, 106-109 and 111-114 above, and further in view of Deng (US 2011/0027771). For a teaching of Hunsley et al and Hindson et al, see previous paragraphs in this Office action. Hunsley et al fail to teach that the crosslinks within the processed red blood cell can be formed using one of the chemical substances recited in claim 93. 
Deng teaches of a composition used for stabilizing cells in a blood sample. The composition comprises among other components, a cross-linking agent for forming crosslinks within the cells. The cross-linking agent can be one of formaldehyde, glutaraldehyde, formalin, disuccinimidyl suberate (DSS), dithiobis(succinimidyl propionate) (DSP), disuccinimidyl tartrate (DST) or ethylene glycol bis(succinimidyl succinate) (EGS). See paragraphs 0004, 0017 and 0090 in Deng.
Based upon a combination of Hunsley et al, Hindson et al and Deng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the crosslinks within the processed red blood cell taught by Hunsley et al using one of the chemical substances recited in claim 93 since Hunsley et al teach of using an aldehyde such as formaldehyde or glutaraldehyde as a cross-linking agent in the processing method, and Deng teaches that substances recited in claim 93 such as formalin, disuccinimidyl suberate (DSS), dithiobis(succinimidyl propionate) (DSP), disuccinimidyl tartrate (DST) and ethylene glycol bis(succinimidyl succinate) (EGS) are equivalent cross-linking agents to formaldehyde and glutaraldehyde used for forming crosslinks within a cell in order to stabilize the cell. 
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.
The previous objections to the abstract and the disclosure made in the last Office action mailed on April 29, 2022 have been withdrawn in view of the amendments made to the abstract and specification. The previous rejections of the claims under 35 USC 112(b) made in the last Office action have also been withdrawn in view of the amendments made to the claims. However, claims 95-96 and 98-104 are now rejected under 35 USC 112(b) for the reasons set forth above, and as necessitated by the amendments made to the claims. 
Applicants argue the previous rejection of the claims under 35 USC 102(a)(1) as being anticipated by Hunsley et al (US 2010/0086962), and the previous rejections of the claims under 35 USC 103 as being obvious over Hunsley et al, Hunsley et al in view of Hindson et al (US 2014/0378322), and Hunsley et al in view of Deng (US 2011/0027771) by stating that the primary reference to Hunsley et al fails to teach or disclose the steps of “partitioning said fixed cell having said second cross-section into a partition, and lysing said fixed cell having said second cross-section in said partition”, as now recited in independent claims 83 and 114, and the secondary references do not cure the deficiencies of Hunsley et al. This argument is not persuasive since the amended claims are now rejected under 35 USC 103 as being obvious over Hunsley et al in view of Hindson et al, as necessitated by the amendments to the claims. Hunsley et al teach of processing blood cells with a first chemical species that changes a cross-section of the cells from a first cross-section to a second cross-section, wherein the second cross-section is less than the first cross-section (i.e. the volume of the cells is shrunk), processing the cells with a second chemical species (i.e. a fixative such as an aldehyde) that forms crosslinks within the cells to generate fixed cells having the second cross-section, and providing the cells in an aqueous medium. Hunsley et al also teach that the resulting hematology control composition may also include other components such as nucleic acids therein, may be analyzed using various analysis techniques that are used to analyze actual blood cells, and may be provided in combination with lytic reagents in order to facilitate the analysis of the cells in the control composition (see paragraphs 0052-0053 in Hunsley et al). The secondary reference to Hindson et al teaches of a sample processing method for analyzing nucleic acids in a single cell comprising placing cells having nucleic acids therein and a bead comprising a plurality of oligonucleotide barcode sequences attached thereto into a partition, lysing the cells in the partition in order to release the nucleic acids from the cells into the partition, and reacting the released nucleic acids with the oligonucleotide barcode sequences attached to the bead. Based upon a combination of Hunsley et al and Hindson et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to partition the aqueous liquid in which the processed animal red blood cells taught by Hunsley et al are suspended into a partition such as a droplet as part of an emulsion, to lyse the cells in the partition to release nucleic acids from the cells, and to perform one or more reactions involving the released nucleic acids in the partition since Hunsley et al teach that the processed cells of the hematology control composition may be provided in combination with lytic reagents in order to facilitate the analysis of the cells in the control composition using various analysis techniques that are used to analyze actual blood cells, and Hindson et al teach that a common way in which to analyze single cells is to isolate the single cells into a partition such as a droplet or a well containing a bead comprising a plurality of oligonucleotides attached thereto, lysing the cells in the partition to release nucleic acids from the cells, and analyzing the released nucleic acids in the partition by reaction with the plurality of oligonucleotides on the bead. 
For the above reasons, Applicants’ arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 23, 2022